Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-17-2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim has an unacceptable form, content and structure or wording.  See MPEP § 608.01(n).  Accordingly, the claim 13 is not been further treated on the merits. The claim 13 is a system claim which shall be an independent claim on its own.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a malicious message detector that detects…, an outputter that outputs…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a malicious message detector that detects…, an outputter that outputs…” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore the corresponding dependent claims 2 – 12 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Non-Statutory)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 13 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 is directed to “An information processing system, comprising: the information processing device…; the plurality of electronic control units; and the network” (software/signal per se) a non-statutory subject matter.  The claim(s) 13 does/do not fall within at least one of the four categories of patent eligible subject matter because system with information processing device, with electronic control units and network and does not fall in any of the four categories of process, manufacture, machine or composition – as it does not provide any hardware or tangible structure to the claim(s). 

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 7, 9, 11 – 14 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites an information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the information processing device comprising: a malicious message detector that detects a malicious message in the network based on (i) a source address included in a claim message received from the network, (ii) a period that is based on a time at which the claim message is received, and (iii) a message received from the network before or after the claim message; and an outputter that outputs a detection result of the malicious message detector.
Step 1: The claims 1 and 14 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1 and 14 recites: An information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the 5network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the information processing device comprising: a malicious message detector that detects a malicious message in the 10network based on (i) a source address included in a claim message received from the network, (ii) a period that is based on a time at which the claim message is received, and (iii) a message received from the network before or after the claim message; and an outputter that outputs a detection result of the malicious message 15detector, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper without a generic computer. Except for words ‘device with electronic control units…’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper. For example, checking smart card or token validity and obtaining various information, in any office or campus can also be perceived to be done manually by human in an orderly fashion. In the context of these claims output detection of malware accordingly. 
Dependent claims 2 – 7, 9 and 11 – 14 which in turn recite detecting malicious message based on source, time period, previous or messages received after detection, prevention measures etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: an information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the 5network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the information processing device comprising: a malicious message detector that detects a malicious message in the 10network based on (i) a source address included in a claim message received from the network, (ii) a period that is based on a time at which the claim message is received, and (iii) a message received from the network before or after the claim message; and an outputter that outputs a detection result of the malicious message 15detector. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. pg. 42) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the 5network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the information processing device comprising: a malicious message detector that detects a malicious message in the 10network based on (i) a source address included in a claim message received from the network, (ii) a period that is based on a time at which the claim message is received, and (iii) a message received from the network before or after the claim message; and an outputter that outputs a detection result of the malicious message 15detector amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 7, 9 and 11-14 are also rejected for the same rationale.
Note: claims 8 and 10 are considered statutory because it provides concept that is considered significantly more and provides utility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7, 9, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al (US 20180351980), hereafter Gal and Mermoud et al (US 20160352765), hereafter Mer.
Claim 1: Gal teaches an information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the information processing device comprising: ([033] vehicles include an in-vehicle network that includes one or more electronic control units (ECUs) control components in the in-vehicle network and the in-vehicle network includes one or more security enforcement units (SEUs), [030] a DCU is a sensor or other unit adapted to capture messages or packets communicated over an in-vehicle network Controller Area Network (CAN), a DCU unit including a controller that is adapted to, either over an in-vehicle network or using direct line or communication bus, communicate with an ECU and receive, retrieve or otherwise obtain, from the ECU, information, [058] by correlating IP addresses used by attacked vehicles, a specific IP address is identified as the IP address of an attacker);
a malicious message detector that detects a malicious message in the network based on (i) a source address included in a claim message received from the network, (ii) a period that is based on a time at which the claim message is received, and (iii) a message received from the network before or after the claim message; ([089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles (i). A specific source of messages is linked to an attack, during a time window related to the attack (ii), [099] IP activity is a type of messages sent/received during, before or after an attack (iii));
Gal is not explicit about and an outputter that outputs a detection result of the malicious message detector.
But analogous art Mer teaches and an outputter that outputs a detection result of the malicious message detector. ([048] provide information regarding a detected anomaly to a user interface (by providing a webpage to a display, etc.)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gal to include the idea of output the detected result as taught by Mer so that malware is detected because of their impact on traffic, host models, graph-based analysis, etc. ([038]).
Claim 14: Gal teaches a non-transitory computer-readable recording medium having a program recorded thereon (Gal: [017, 021]), the program being to be executed by an information processing device that detects a malicious message in a network in which a plurality of electronic control units are connected, the plurality of electronic control units each being a device that transmits, to the network, a claim message claiming a source address that the device desires to use in the network and then starts transmitting a normal message that includes the source address to the network, the program comprising: detecting a malicious message in the network based on a source address included in a claim message received from the network, a period that is based on a time at which the claim message is received, and a message received from the network before or after the claim message; ([033] vehicles include an in-vehicle network that includes one or more electronic control units (ECUs) control components in the in-vehicle network and the in-vehicle network includes one or more security enforcement units (SEUs), [030]  a DCU is a sensor or other unit adapted to capture messages or packets communicated over an in-vehicle network Controller Area Network (CAN), a DCU unit including a controller that is adapted to, either over an in-vehicle network or using direct line or communication bus, communicate with an ECU and receive, retrieve or otherwise obtain, from the ECU, information, [058] by correlating IP addresses used by attacked vehicles, a specific IP address is identified as the IP address of an attacker; [089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles (i). A specific source of messages is linked to an attack, during a time window related to the attack (ii), [099] IP activity is a type of messages sent/received during, before or after an attack (iii)); 
Gal is not explicit about and outputting a result of the detecting.
But analogous art Mer teaches and outputting a result of the detecting. ([048] provide information regarding a detected anomaly to a user interface (by providing a webpage to a display, etc.)).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gal to include the idea of output the detected result as taught by Mer so that malware is detected because of their impact on traffic, host models, graph-based analysis, etc. ([038]).
Claim 2: the combination of Gal and Mer teaches the information processing device according to claim 1, wherein the malicious message detector detects the malicious message in the network based on the source address included in the claim message received from the network and a message received from the network in a predetermined period that is based on the time at which the claim message is received. (Gal: [089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles (i). A specific source of messages is linked to an attack, during a time window related to the attack (ii)).
Claim 3: the combination of Gal and Mer teaches the information processing device according to claim 2, wherein the malicious message detector detects the malicious message in the network based on the source address included in the claim message received from the network and a normal message received from the network in the predetermined period that is based on the time at which the claim message is received. (Gal: [089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles (i). [072-73] server identifies a pattern of messages that indicates, identifies or represents an attack. Based on a pattern of messages received from SEUs or from an ECU, server identifies an attack and analyze or look at entertainment devices logs at time of attacks across multiple vehicles to identify common media as a suggested attack vector).
Claim 4: the combination of Gal and Mer teaches the information processing device according to claim 3, wherein the malicious message detector determines that the claim message received at the time is a malicious message when a source address included in a normal message received from the network in a first period, serving as the predetermined period, that ends at the time is identical to the source address included in the claim message received at the time. (Gal: [075] if a substantial subset of vehicles that were attacked during a specific time or specific attack are found to have been communicating with an external communication device or platform (characterized by a device number) shortly before or during, the attack then server adds the external device or the platform (or information related thereto) to an attack vector, [049] correlation includes comparing communication logs to logs in a vehicle and looking for inconsistencies that might suggest an attack).
Claim 5: the combination of Gal and Mer teaches the information processing device according to claim 4, further comprising: a preventer that, when the detection result indicates that the claim message received at the time is the malicious message, transmits, to the network, a signal that disables the claim message. (Gal: [0121] by detecting or identifying that an attack occurred in the past, malware left in vehicles are detected and removed, identifying sources of historical attacks, wherefrom an attack was launched helps in securing a dealership or service facility such that additional attacks therefrom are prevented).
Claim 6: the combination of Gal and Mer teaches the information processing device according to claim 4, wherein the malicious message detector determines that the claim message received at the time is a malicious message when a source address included in a normal message received from the network in a second period, serving as the predetermined period, that starts at the time is identical to the source address included in the claim message received at the time. (Gal: [0063, 66] Correlation includes classifying similar/identical attacks by their sequence of anomalies to help identify the attacker. Server matches attack sequence to its vehicle-behavior/driver-experience, by matching or correlating vehicle-behavior/driver-experience with similar attacks, server matches a sequence of anomalies with a source of an attack, [058] by correlating IP addresses used by attacked vehicles, a specific IP address is identified as the IP address of an attacker).
Claim 7: the combination of Gal and Mer teaches the information processing device according to claim 2, wherein the malicious message detector detects the malicious message in the network based on the source address included in the claim message received from the network and a claim message received from the network in the predetermined period that is based on the time at which the claim message is received. (Gal: [089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles (i). [072-73] server identifies a pattern of messages that indicates, identifies or represents an attack. Based on a pattern of messages received from SEUs or from an ECU, server identifies an attack and analyze or look at entertainment devices logs at time of attacks across multiple vehicles to identify common media as a suggested attack vector).
Claim 9: the combination of Gal and Mer teaches the information processing device according to claim 1, wherein the malicious message detector detects the malicious message in the network based on the source address included in the claim message received from the network and a plurality of normal messages received from the network after a predetermined time has passed from the time at which the claim message is received. (Gal: [089] look for common internet protocol (IP) addresses and look for common suspicious IP addresses to detect threat source, include the source and destination IP addresses of messages sent or received by vehicles and [099] IP activity is a type of messages sent/received during, before or after an attack).
Claim 11: the combination of Gal and Mer teaches the information processing device according to claim 1, wherein each of the plurality of electronic control units starts transmitting, to the network, the normal message that includes the source address that each of the plurality of electronic control units desires to use in the network when no response to the claim message transmitted is received from other one or more of the plurality of electronic control units within a prescribed time from transmission of the claim message. (Gal: [068] an attack launched over WiFi is localized, by correlating or comparing logs or reports from vehicles received when the vehicles are, or were, in a specific area (at different times), server detects that, when vehicles are in a specific area, no information from an ECU that controls the air conditioning system is included in reports from the vehicles, in such case, based on correlating reports according to a location, server identifies or determine where an attacker is located).
Claim 13: the combination of Gal and Mer teaches the information processing system, comprising: the information processing device according to claim 1; the plurality of electronic control units; and the network. (Gal: see figs. 1 and 2; [030] a DCU sensor or other unit adapted to capture messages or packets communicated over an in-vehicle network (Controller Area Network (CAN)) or a DCU sensor or component adapted to obtain information from electronic control units (ECUs) in a vehicle; [033] Vehicles include an in-vehicle network that includes one or more electronic control units (ECUs) control components in the in-vehicle network and the in-vehicle network includes one or more security enforcement units (SEUs)).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1 and 14 as applied to claims above, and further in view of Litchever et al (US 20200389469), hereafter Lit.
Claim  12: the combination of Gal and Mer teaches the information processing device according to claim 1, but is silent on wherein the network is a controller area network (CAN) that is based on a Society of Automotive Engineers (SAE) J1939 standard, and the claim message is an address claim message defined in the SAE J1939 standard.
But analogous art Lit teaches wherein the network is a controller area network (CAN) that is based on a Society of Automotive Engineers (SAE) J1939 standard, and the claim message is an address claim message defined in the SAE J1939 standard. ([0495] CAN according to, based on SAE J1939 and [0673] OBD-II specifications defines the interface and the physical diagnostic connector and protocol are compatible with the Society of Automotive Engineers (SAE) J1939 standard).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Gal and Mer to include the idea of SAE J1939 standard as taught by Lit so that CAN bus is compatible with Flexible Data-Rate (CAN FD) protocol, specification, network, or system (0681).

Allowable Subject Matter
Claims 8 and 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /P'Examiner, Art Unit 2496.